Citation Nr: 1243940	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for Meniere's disease with bilateral hearing loss.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and daughter



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1954 to April 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, reduced the disability rating assigned to the Veteran's Meniere's disease from 60 percent to 30 percent effective March 1, 2010.  

In January 2012, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing is of record.

The Veteran's claim was previously before the Board in March 2012.  At that time, the Board restored a 60 percent evaluation for Meniere's disease from March 1, 2010 and remanded the claim for an increased rating for additional action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

1.  The Veteran's Meniere's disease manifests hearing impairment with attacks of vertigo more than once a week without a cerebellar gait.

2.  The separate manifestations of the Veteran's Meniere's disease include occasional dizziness, recurrent tinnitus, and level V hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for Meniere's disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6204, 6205, 6260 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating Claim

Service connection for Meniere's disease was granted in a March 1975 rating decision with an initial 30 percent evaluation assigned effective May 1, 1974.  The December 2009 rating decision on appeal reduced the disability evaluation from 60 percent to 30 percent effective March 1, 2010.  The Board restored the 60 percent rating in its March 2012 decision and the Veteran's Meniere's disease is therefore in receipt of a 60 percent rating throughout the claims period.  The Veteran contends that an increased rating is warranted as his disability is productive of attacks of dizziness and loss of balance two to five times a week. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's Meniere's disease (a.k.a., Meniere's syndrome) is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6205.  Under this diagnostic code, hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, is assigned a 60 percent rating; and hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is assigned a 100 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A note following the rating criteria states that the disorder is to be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation, with the provision that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.

The Board finds that a 100 percent evaluation is not warranted under Diagnostic Code 6205.  The Veteran has consistently reported experiencing attacks of vertigo and nausea with tinnitus that occur more than once a week, but the competent evidence does not establish that these attacks include a cerebellar gait.  Upon VA ear, nose, and throat (ENT) examinations in December 2008 and May 2012, the Veteran reported experiencing episodic vertigo with accompanying nausea several times a week.  There were no complaints of a cerebellar gait and the May 2012 VA examiner specifically found that the Veteran had hearing impairment with vertigo without any gait abnormalities.  The examiner also concluded that review of the Veteran's claims file and past medical records did not indicate that his Meniere's disease manifested a cerebellar gait.

The Veteran and his daughter testified in January 2012 that the Veteran's dizzy spells with accompanying nausea included a loss of balance.  They are both considered competent to report observable symptoms, such as episodes of loss of balance, but this testimony is in conflict with other statements made while receiving treatment throughout the claims period.  For example, in January 2011 the Veteran denied a history of falls or loss of balance while receiving treatment at the Dallas VA Medical Center (VAMC).  Furthermore, both VA ENT examiners only noted attacks involving vertigo, nausea, and hearing loss/tinnitus-no gait abnormalities were observed or reported.  The Board finds that the competent medical evidence of record is more probative regarding the current manifestations of the Veteran's Meniere's disease.  The Veteran's statements given for contemporaneous medical treatment are also considered more credible than those given in the context of a claim for compensation.  

As the record does not establish the presence of attacks of vertigo and cerebellar gait occurring more than once weekly, the criteria for a rating in excess of 60 percent under Diagnostic Code 6205 are not met.  However, the rating criteria also provide that the manifestations of Meniere's disease (vertigo, hearing impairment, and tinnitus) can be separately rated under the applicable diagnostic codes if this method results in a higher overall evaluation.  See 38 C.F.R. § 4.87 , Diagnostic Code 6205, Note.  The Board will therefore determine whether rating the symptoms of the Veteran's disability separately results in a disability rating higher than 60 percent. 

Turning first to vertigo, peripheral vestibular disorder or vertigo is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6204.  Under this diagnostic code, occasional dizziness warrants a 10 percent evaluation and dizziness and occasional staggering warrants a 30 percent evaluation (the maximum rating available under this diagnostic code).  The Note to Diagnostic Code 6204 states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.   The evidence establishes that the Veteran experiences episodes of dizziness and vertigo occurring several times a week.  As noted above, while the Veteran reported experiencing episodes of loss of balance during the January 2012 hearing, treatment records and VA examinations performed throughout the claims period do not support the finding of gait abnormalities such as staggering.  The Board therefore finds that the Veteran's vertigo warrants a 10 percent evaluation under Diagnostic Code 6204 when evaluated separately from Meniere's disease.  Similarly, a 10 percent evaluation is warranted for the Veteran's reported tinnitus, the maximum evaluation possible under Diagnostic Code 6260 for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260. 

The Board will now determine the appropriate separate evaluation for the Veteran's hearing impairment.  Hearing loss is evaluated under 38 C.F.R. § 4.87, Diagnostic Code  6100 by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).   Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2012). 

The current rating criteria include an alternate method of rating certain patterns of hearing using Table VIA as provided in 38 C.F.R. § 4.86 (puretone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, or puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz); or where an examiner certified that speech discrimination testing is not appropriate.  38 C.F.R. §§ 4.85(c), 4.86.  

The Veteran's most severe hearing loss was demonstrated at a May 2012 audiological examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
70
80
LEFT
55
60
65
70
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The puretone threshold average was 68 in the right ear and 69 in the left ear. 

Under Table VI, a puretone threshold average of 68 and a speech recognition score of 88 percent are consistent with Level III hearing impairment of the right ear.  The left ear, with a puretone threshold average of 69 and speech recognition score of 84 percent, is also consistent with Level III hearing impairment.  Level III hearing impairment in both ears warrants a noncompensable evaluation under Table VII.  

As the Veteran manifests an exceptional pattern of hearing impairment, the Board has also considered Table VIa.  Under this table, the Veteran's hearing loss is consistent with Level V impairment in both ears.  Level V hearing is both ears warrants a 20 percent evaluation under Table VII, and is therefore the appropriate method of rating the Veteran's hearing loss.  38 C.F.R. § 4.86 (in cases of an exceptional pattern of hearing loss, the rating specialist will use either Table VI or VIa, whichever results in a higher numeral).  

The separate manifestations of the Veteran's Meniere's disease are rated as 10 percent disabling for vertigo, 10 percent disabling for tinnitus, and 20 percent disabling for bilateral hearing loss.  The combined rating for these disabilities is 40 percent and clearly less than the currently assigned 60 percent under Diagnostic Code 6205.  38 C.F.R. § 4.25, Combined Ratings Table.  Thus, separately evaluating the Veteran's vertigo, tinnitus, and hearing impairment due to Meniere's disease does not result in a higher rating.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's Meniere's disease is manifested by symptoms such as attacks of vertigo and nausea, tinnitus, and hearing impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran was not provided a specific notice letter fulfilling the requirements of 38 C.F.R. § 3.159(b).  However, in April 2012, he received notice of the disability-rating and effective-date elements of a claim in accordance with the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice included detailed information about the assignment of disability ratings and the criteria used by VA to determine the appropriate rating to include the nature, symptoms, severity, and duration of symptoms.  The April 2012 letter also included specific examples of evidence that the Veteran could submit or tell VA about to support a claim for an increased rating.  The Board therefore finds that the VA has complied with the duty to notify the Veteran.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the October 2012 SSOC.  Therefore, any timing deficiency has been remedied.

The Board also notes that the Veteran has not alleged any prejudice resulting from any  lack of notice regarding his claim for an increased rating .  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  The record contains no statements or argument from the Veteran or his representative that the provided VCAA notice was defective or how it affected the essential fairness of the adjudication of the claim. 

Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  During the January 2012 travel board hearing, the Veteran testified that his Meniere's disease demonstrated symptoms that were more severe than those contemplated by the current rating.  He also made specific reference to the criteria contemplated by the relevant diagnostic codes, noting that he experienced episodes of vertigo and loss of balance several times a week.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing an increased rating and any lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment from the Dallas VAMC.  The Veteran has not identified any private health care provider who has treated his service-connected Meniere's disease.  Additionally, the Veteran was provided proper VA examinations in response to his claim for an increased rating in May 2012.
The Board also finds that VA has complied with the March 2012 remand orders of the Board.  In response to the Board's remand, VA obtained records of treatment from the Dallas VAMC for the period beginning November 2009.  These records were associated with the Veteran's virtual claims file.  The Veteran was also provided VA examinations in May 2012 to determine the current severity of his Meniere's disease.  The case was then readjudicated in October 2012 and VA has therefore complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 60 percent for Meniere's disease with bilateral hearing loss is denied. 


REMAND

The Board finds that the issue of entitlement to TDIU should be remanded to the Agency of Original Jurisdiction (AOJ) for adjudication.  The Court has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the Veteran testified during the January 2012 hearing that he last worked in December 2001 and was currently unable to work due to his service-connected Meniere's disease.   The AOJ has not explicitly adjudicated the claim for entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU at anytime during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

2.  If the Veteran perfects an appeal with respect to any matters adjudicated by the AOJ, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


